Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-14, directed to a method for styling hair, and the species of Fixate Plus Polymer by Lubrizol (acrylic copolyester) in the reply filed on 5/20/21 and a follow up conversation on 7/22/21 is acknowledged.
Claim 15 is withdrawn as being drawn to a nonelected invention.
Claims 1-14 are under consideration to the extent that the method comprises the elected species of Fixate Plus Polymer, by Lubrizol (acrylic copolyester).

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 11/28/18, 3/6/19, and 9/26/19. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1, 5, and 10 are objected to because of the following informalities:  
In Claim 1, step (e), for clarity, the noun being cooled should be recited.  Consider, “cooling the hair style to room temperature.  
In claim 5, line 2-3, “30 000” should be “30,000”.
In claim 10, line 3, the Markush group is awkwardly worded.  Consider, “…chosen from the group consisting of…” or “…
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “use of a hair styling composition” but does not recite any method steps. "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. Although a claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 is a “use” claim. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b).  The claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al. (2015/0374604) and Lubrizol (Fixate PLUS Polymer, 2007). 
Kadir et al. teach a composition and a process for straightening hair (e.g. abstract). Kadir 
(a) providing a hair styling composition comprising 0.001-20 wt% of a film-forming polymer, including polyacrylate (e.g. paragraphs 0128-0130);
(b) applying the hair styling composition to hair (e.g. paragraph 0141; Examples; Claim 1);
(c) heating the hair fibers comprising the hair styling composition at a temperature of at least 185-230 °C, which is within the claimed range (e.g. paragraph 0142; Claim 1); 
(d) setting the hair fibers in a hair style without subsequent rinsing; wherein the step (d) is performed simultaneously with step (c) (e.g. paragraph 0141, 0145, Examples).; and 
(e) cooling to room temperature (e.g. paragraph 0172). 
Kadir et al. do not teach that the polyacrylate film-forming polymer is the elected species of Fixate Plus Polymer.  This is made up for by the teachings of Lubrizol. 
Lubrizol teaches Fixate Plus polymer (polyacrylate-14) delivers excellent hold and solubility, clear uniform films with good adhesion, enhanced humidity resistance, and a smooth natural feel on hair (e.g. page 1). Lubrizol teaches the polymer to be useful in hair styling formulations, recommended at 1.7-3.3 wt% and a pH of 6.5-7.5 (e.g. page 2).
Regarding Claims 1-4, it would have been obvious to one of ordinary skill in the art at the time of filing to have included Lubrizol’s Fixate Plus polymer in the composition and methods of Kadir et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both Kadir and Lubrizol are directed to hair styling methods and compositions, and one of ordinary skill would have been motivated in order to provide the benefits of excellent hold and solubility, clear uniform films with good adhesion, 
Regarding Claim 5, Kadir et al. teach that the compositions have a viscosity of at least 400-10,000 cps, which is within the claimed range (e.g. paragraph 0054).   
Regarding Claims 6 and 7, Kadir et al. teach that the solvent may be water (i.e. free of organic solvents) and may comprise 0.0001-20 wt% of surfactant, though they are not required (e.g. paragraph 0044-0046, 0067, 0095, 0139).  This overlaps with the claimed range of 1-10% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 8, Kadir et al. teach that the composition has a pH of 1.5-9.5, or 4.5-8.5, which overlap with the claimed range of 5-8. Lubrizol teaches Fixate Plus polymer to be useful in hair styling formulations, recommended with a pH of 6.5-7.5 (e.g. page 2).
Regarding Claim 9, Kadir et al. teach that the formulation may be in the form of a liquid, cream, mousse, gel, spray, or aerosol (e.g. paragraph 0018, 0140).
Regarding Claims 10-12, Kadir et al. teach that the method operation is straightening or waving (e.g. paragraph 0019), using a flat or round iron heating appliance (e.g. paragraph 0142).
Regarding Claim 13, Kadir et al. teach that the hair may be dried, at a temperature of about 100 °C, after treatment with the straightening composition and prior to application of heat (e.g. paragraph 0144). 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619